Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 17 February 1818
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith




My Dear and Respected Madam!
Oldenbarneveld 17 Febr. 1818.


Although I highly value the honour of your esteemed correspondence—even if it should be limited within the limits of a few lines, yet I receive a far higher gratification from the kind sentiments of friendship, and the unquestionable proofs of your good opinion, which you art pleased to bestow upon me. My only regret remains, that I can not reciprocate these—and that from my part, I often hesitate, to take up my pen, was I not instantaneously encouraged by a lively sense of your courtesy—and these condescending attentions, which I so often experienced—when admitted into your family. Do me not the injustice, my Dear Madam! to suspect me capable, for one instant of flattery, towards a Lady, whom I so highly respect. If I can not express my sentiments in such polished language as John Quincÿ, at least, I trust, you will believe it is the language of mÿ heart, and, in my opinion—it is as much becoming to a modest consciousness of our own worth to accept the tribute to our merits—paid by truth, as it betrays a too common weekness to vaunt ourselves—on what we scarcely knew by name. You have honoured me with your good opinion—which I reckon among the undeserved blessings, for which I sincerely thank my God; and it is my ambition to endeavour to deserve it in some respect. You know—my Dear Madam! to instruct, while you correct, and I must have expressed myself in some what harsh or uncouth manner about female learning—as I doubt not, we agree in the main point—Neither Maria Schwermans—nor Madam Dacier not even Madam Stael could ever have become—would never have been the friends of your bosom, whom you would have loved—and trusted with an unlimited confidence.
Judge Platt is one of the noblest characters I have become acquainted—with I knew Him since 25 years—I love & respect Him—to Him alone in this State I communicated the Biographical sketch—He is my warm friend. Although I have been honoured with distinguished favours from you, I did not expect this last proof of your confidence—in trusting me with that masterly performance. I have perused and admired it, though I could not assent to everÿ sentiment there expressed—but in what I could not agree, I trust I did full justice to the purest intentions of the noble writer: the last strokes have not yet been given—but an unfinished bath of Michel-Angelo imbues us with a deep reverence—and I should not be surprised—that by a revision some strokes were smoothed—neither that the episode of shortland was some what curtailed. I did read it—with your permission, to my wife and daughter; upon both it made a similar impression—and—if I was permitted—to interpret from the Latter’s countenance what passed in her mind—it was in unison with mine.
It is such a valuable tribut of filial love to an affectionate mother—that I request the permission to copÿ it—did I not trust to enjoy your perfect confidence, I should deem it indelicate to propose it—and yet—I can not find fault—if you deem it improper to grant my wish—without leave I shall copÿ his concluding address from 765-768.
While thus oer Europe’s realms my feet have rang’d
My grateful heart to thee remains unchang’d
I could wish Jove removed from a beautiful line 731
Thÿ Franklin’s nod Jove’s lightning has disarm’d
It gives me an inexpressible pleasure, that party—animosities are subsiding—Many, whom I love and respect did view many Practical objects from a different point. and yet bestowed their favours upon me. I was lately called by the Gov—of Albanÿ—which at first I hesitated to comply with—I could not do so without rudeness at the second invitation. The object was, to examine, and if I would undertake it, to translate the Dutch State-Records.
I examined the proposed task—containing about 40 vol. in fol. and finally resolved to endeavour—if in my power to accomplish it. I received distinguished attentions. You, Madam! would have been delighted—in the sight—just so—as if I had been something more than common—but the reflection, that I owed all this to the partial opinion of my friend Adams—at least the largest parts, would have given it  a higher Zest. How honourable all this seemeth—yet, the kind council I was favoured with by a few, who had they been acquainted with the Ladÿ, who in the delight of a Husband—and a son—respected—admired in both continents, would have indulged a pride, to form themselves after this illustrious pattern—this enrapturing pleasure overshadowed all—Adams & Liberty was play’d and sung—and it seemed, as if my approbation was a sufficient motive, to renew the repast.
Once more I am under mÿ roof—in good health—although smarting under pain—occasioned by a fall—the first day of my arrival in Albany— It was a blessing, that I did not break my leg—it was only a wound above the ancle—and shall soon, as I expect, be healed. My Dear Daughter—knowing how I value every line of my Honoured frend send me his Letter to Albany which arrived there after my departure, and shall soon be returned here.
I now endeavour to disengage myself of a vast correspondence—and then I will endeavour to try, if I can accomplish the Herculean task. My object in sending you my Biography has been answered—you did peruse it with some interest. By this I was gratified—Remember me to miss Welsh and assure Her of my high respect. Had my situation permitted me to make an excursion—on my return from Philadelphia, I would have ventured in making a visit to your grand-daughter de Wint—and the distinguished attention with which I am honoured by her and mrs Adams would have saved me in lieu of letters of introduction, and I doubt not, or I would have obtained admittance.
I need not to apply—how powerfull—how irresistible it is—for your intercession in my behalf—to mr. Adams—and am confidant, that you permit me not only but art pleased, when I assure you, that I remain with deep respect and affectionate regard / My Dear and respected Madam! / Your devoted Servant and / highly obliged Frend!


Fr. Adr. vander Kemp


P.S. Mrs v.d.k. and my daughter solicit to be remembered with kindness to your Ladyship—Both deserve to share in your regard—and to day I celebrate the 33 anniversary of the later—the first in perfect health has entered her 72th year. what uncommon blessings has Providence bestowed upon me! You will pray, that I may deserve this and become more thankful every day!

